Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action 
This is in response to the amendment filed 03/21/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35, 37, 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 5,947,995 (Samuels) in view of U.S. Patent Publication Number 2005/0137686 (Salahieh et al.), and U.S. Patent Publication Number 2005/0085761 (Wang et al.)
Regarding claim 35, Samuels discloses as shown in Figures 1, 2, 4A-4D, 5 a system capable of treating an aortic valve, comprising: an access sheath (catheter 114, see col. 6, lines 12-28) capable of being inserted into a common carotid artery through a penetration in a neck of a patient, the access sheath having an internal lumen; a guidewire (guidewire 14, see col. 4, lines 9-18) sized and shaped to be inserted through the access sheath and across a native aortic valve; a filter (mesh filter 116, see col. 6, lines 12-27) capable of being deployed in an artery via the penetration, the filter being sized and shaped to be capable of being deployed within the aortic arch so that all the head and neck vessels are protected by the filter from embolic debris during a valve implantation procedure, wherein the filter has a substantially conical shape when positioned in the aortic arch such that a widened portion (open distal end of mesh filter 116) of the filter is capable of traversing an entire diameter of an ascending portion of the aorta when deployed in the aorta, wherein the filter is positioned substantially on one side of the sheath when deployed, the arterial access sheath has a first lumen configured to receive a valve delivery system, the valve delivery system configured to deliver a prosthetic valve into heart or aorta through the arterial access sheath, the first lumen having a first opening at a proximal end of the arterial access sheath and a second opening at a distal most end of the arterial access sheath
Samuels fails to disclose a prosthetic valve configured to be inserted through the access sheath and percutaneously deployed at or near the position of the native aortic valve, the arterial access sheath further has a first Y-arm located at a proximal region of the access sheath, the first Y-arm communicating with a flow shunt that is configured to reintroduce blood flow into the carotid artery at a location upstream from the access point into the carotid artery, the flow shunt connected to the first Y-arm of the arterial access sheath at a first end of the shunt; a second Y-arm connected to the flow shunt at a second end of the flow shunt wherein the second Y-arm fluidly connects the flow shunt to a parallel lumen of the access sheath, the parallel lumen being positioned parallel with at least a portion of the internal lumen of the arterial access sheath, and wherein the parallel lumen forms a third opening of the arterial access sheath, the third opening being positioned along the arterial access sheath proximal of the second opening.
Salahieh et al., from the same field of endeavor teaches a similar system as shown in Figure 6C, wherein the system includes a prosthetic valve (replacement valve 20, see paragraph [0082]) configured to be inserted through the access sheath and percutaneously deployed at or near the position of the native aortic valve, for the purpose of replacing a heart valve in a patient. See abstract.
It would have been obvious to one ordinary skill in the art, at the time the invention was made to modify the system disclosed by Samuels to include the prosthetic valve disclosed by Salahieh in order to configure the system disclosed by Samuels to replace a heart valve.
Wang et al., a related field of endeavor teaches a similar system as shown in Figure 7, where the system includes the arterial access sheath further has a first Y-arm (arm of drainage cannula 52, see paragraph [0050]) located at a proximal region of the access sheath, the first Y-arm communicating with a flow shunt (conduits connecting cannula 52 with pump 82 mixing unit 84 with conduit of infusion cannula 56) that is capable of reintroducing blood flow into the carotid artery at a location upstream from the access point into the carotid artery, the flow shunt connected to the first Y-arm of the arterial access sheath at a first end of the shunt; a second Y-arm (arm of infusion cannula 56) connected to the flow shunt at a second end of the flow shunt wherein the second Y-arm fluidly connects the flow shunt to a second parallel lumen (portion of lumen generally indicated at A) of the access sheath, the parallel lumen being positioned parallel with at least a portion of the internal lumen (portion of lumen generally indicated at B) of the arterial access sheath such that the arterial access sheath contains two lumen, and wherein the second parallel lumen forms a third opening of the arterial access sheath, the third opening being positioned along the arterial access sheath proximal of the second opening, then reintroducing it, wherein the blood the blood flows out of the third opening soley from the second parallel lumen, for the purpose of providing extracorporeal membrane oxygenation to treat acute respiratory distress syndrome. See paragraphs [0003], [0046].

    PNG
    media_image1.png
    793
    595
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Samuels in view of Salahieh to include the first and second y-arms and the second lumen such that it was parallel, the conduits, the pump and the blood mixing unit disclosed by Wang in order to configure the sheath to provide extracorporeal membrane oxygenation to treat acute respiratory distress syndrome.
Regarding claim 37, Samuels discloses wherein the filter is attached to the sheath, because it is disposed within the lumen of the sheath and would attached using the force of friction. see col. 6, lines 12-28).
Regarding claims 40-42, Samuels discloses wherein the filter further has a narrowed portion such that the narrowed portion (portion generally indicated as A) of the filter extends into a descending portion of the aorta when deployed in the aorta, wherein the widened portion of the filter forms an open mouth that is open toward the ascending portion of aorta, wherein the narrowed portion of the filter forms an enclosed portion of the filter. See annotated Figure 5.

    PNG
    media_image2.png
    543
    654
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 03/21/2022, see page 6,  with respect to the rejection of claim(s) 35, 37, 40-42 have been considered but are moot because the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771